SCHWARTZ, Chief Judge.
On pleas of guilty to three counts of sale of cocaine, the defendant was sentenced to concurrent terms of three and one-half years imprisonment, followed by ten years probation. The incarcerative term did not exceed the guidelines, and the total period of imprisonment and probation was within the fifteen year maximum for the offense in question. §§ 775.082(3)(c), 893.13(l)(a)l., Fla.Stat. (1991). Contrary to appellant’s suggestion, therefore, the sentence as a whole was not a guidelines departure and was otherwise entirely proper. Mitchell v. State, 573 So.2d 446 (Fla. 2d DCA 1991); State v. Lindsey, 560 So.2d 406 (Fla. 5th DCA 1990); Tyner v. State, 545 So.2d 961 (Fla. 2d DCA 1989); see Putt v. State, 527 So.2d 914 (Fla. 3d DCA 1988).
Affirmed.